Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-21 are allowed in light of the amendments and the Applicant Arguments/Remarks made in the amendment filed on 02/08/2022. Further, the prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claims 1,18,20, since, among other things, the prior art of record does not teach or suggest claimed features relating to a method and/or a system comprising: determining whether a baseline feature corresponding to the to-be-processed access request matches a normal traffic baseline library and whether a signature corresponding to the to-be-processed access request matches an abnormal traffic signature library; in response to determining that the baseline feature does not match the normal traffic baseline library and the signature does not match the abnormal traffic signature library, determining an access address corresponding to the to-be-processed access request: counting a number of accesses to the access address within a preset time, and in response to determining that the number of accesses counted is less than a set threshold, determining that the to-be-processed access request is a suspicious access request, as recited in the context of claim 1, and similarly claimed in independent claims 18,20.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        03/16/2022